DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 80, 88-89 and 100-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxen et al. (US 10,780,669, hereinafter “Wilcoxen”) in view of Thomas et al. (US 2006/0291756, hereinafter “Thomas”).
In regard to claim 80, Wilcoxen discloses a multilayer film that includes a first layer non-continuously bonded to a second layer (abstract). The films are used to form grocery bags, packaging materials such as food storage bags and food storage containers wherein food storage bags may be particularly benefited by the films and methods of the present invention (col. 29 lines 1-13). Thus, a packaged food product wherein a food material is disposed in the package. The multilayer film comprises a first layer 10 and second layer 10’ (col. 15 lines 62-65). The film may comprise any of the films 10a-10c or a film with more than three layers (col. 15 lines 65-67). The layers are bonded through coextrusion (col. 13 lines 64-65). Thus, the first layer and the third layer are directly bonded to the second layer via a welding process. The film 10c comprises a first layer 11c, the second layer 11d, and a third layer 11e wherein the first layer and the third layer directly contact opposite sides of the second layer (fig. 1c). Layer 11c, Layer 11d, and layer 11e comprise the same thermoplastic polymer (col. 14 lines 1-8). The first layer is discontinuously bonded to the second layer which creates un-bonded regions 47 (col. 16 lines 10-18 and Fig. 2). The un-bonded regions are a plurality of cavities between the first polymeric layer and the second polymeric layer. 
Wilcoxen is silent with regard to the cavities being filled with a migratory active substance.
Thomas discloses a web material that is used in forming packages [0003]. The packaging material releases active agents to extend the freshness of perishable products [0003]. The examiner considers the active agents to be the migratory active substance. The active agent can 
Wilcoxen and Thomas both disclose packaging structures such as grocery bags, trash bags, and sacks. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the active agent of Thomas in the cavities formed by the first layer being discontinuously bonded to the second layer in the films of Wilcoxen motivated by the expectation of forming a packaging structure that has enhanced effect such as freshness-extension, shelf-life, reduction of odors, and flavor [Thomas 0057].
In regard to claim 88, modified Wilcoxen discloses that the active agent comprises an organic compound, wherein the organic compound has a molecular weight of less than 300 Da with organoleptic properties [Thomas 0076]. 
In regard to claim 89, modified Wilcoxen discloses that the film exhibits asymmetric release from exterior surfaces thereof of at least one component of the migratory substance composition [Thomas 0182-0184].
In regard to claim 100, modified Wilcoxen disclose that the active agent is an odorant, an aroma compound, or a fragrance compound [Thomas 0076].
In regard to claim 101, modified Wilcoxen discloses that the active agent comprises one or more compounds selected from the group comprising aromatic or aliphatic compounds [Thomas 0076].

In regard to claim 103, modified Wilcoxen discloses that the active agent comprises one or more organic compounds comprising geranyl acetate, methyl propionate, methyl butyrate, ethyl butyrate, isoamyl acetate, pentyl butyrate, pentyl pentanoate, octyl acetate, benzyl acetate, methyl anthranilate, geraniol, nerol, citral, citronellal, citronellol, limonene, vanillin, and anisole [Thomas 0076].   
In regard to claim 104, Wilcoxen discloses that the first and third layer are directly bonded to the second layer via a welding process comprising ultrasonic welding process (col. 8 lines 17-25). 

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
The applicant argues that Wilcoxen’s multilayer films with light bonds are dramatically different than the welded bonds required herein. 
In response, the examiner, respectfully, disagrees. Wilcoxen discloses that the term “laminate” means to affix or adhere by means of for example, adhesive bonding, pressure bonding, ultrasonic bonding, corona lamination, heat lamination, and the like (col. 8 lines 17-25). Wilcoxen discloses that the discontinuous lamination refers to lamination of two or more layers where the lamination is not continuous in the machine direction and not continuous in the transverse direction (col. 8 lines 27-36). Thus, Wilcoxen discloses that the first layer and third 
The applicant argues that Wilcoxen fails to disclose cavities between a first polymeric layer and a second polymeric layer, wherein the cavities are filled with a migratory active substance composition.
The examiner has used the secondary reference, Thomas et al. (US 2006/0291756), to disclose the general concept of adding migratory active agents to polymeric films to enhance features such as freshness-extension, shelf-life, reduction of odors, and flavor [Thomas 0057]. Thus, the combination of Wilcoxen and Thomas teach the claim limitation of the cavities being filled with a migratory active substance composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782